                     Case 20-20403-LMI      Doc 55    Filed 07/26/21    Page 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                                                    CASE NO.: 20-20403-BKC-LMI
                                                                  PROCEEDING UNDER CHAPTER 13

IN RE:

RUBEN CARRAZANA

_____________________________/
DEBTOR

         NOTICE CONTINUING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN

    YOU ARE HEREBY NOTIFIED that the Debtor's Motion to Modify Confirmed Plan has been
continued to August 10, 2021 at 9:00 AM by TELEPHONE through CourtSoutions LLC. To participate
through CourtSolutions, you must make a reservation in advance no later than 3:00 p.m., one business day
before the date of the hearing.                   Reservations should be arranged online at
https://www.court-solutions.com If a party is unable to register online, a reservation may also be made by
telephone at (917)746-7476.


  I HEREBY CERTIFY that a true and correct copy of the foregoing Notice Continuing Debtor's
Motion to Modify Confirmed Plan was mailed to those parties listed on this 26th day of July, 2021.




                                                        _____________________________________
                                                         /s/ Nancy K. Neidich
                                                         NANCY K. NEIDICH, ESQUIRE
                                                         STANDING CHAPTER 13 TRUSTEE
                                                         P.O. BOX 279806
                                                         MIRAMAR, FL 33027-9806
                Case 20-20403-LMI    Doc 55    Filed 07/26/21   Page 2 of 2
                                    NOTICE CONTINUING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN
                                                                        CASE NO.: 20-20403-BKC-LMI

                                     SERVICE LIST

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

DEBTOR
RUBEN CARRAZANA
565 E 8TH STREET
HIALEAH, FL 33010-4541

ATTORNEY FOR DEBTOR
ROBERT SANCHEZ, ESQUIRE
355 W 49 STREET
HIALEAH, FL 33012

ROBERT SANCHEZ, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF THIS
NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT
THEREOF.
